Citation Nr: 1022782	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for muscle and joint 
pain, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.  This period of service included duty in Vietnam from 
April 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In February 2010, the Veteran appeared and testified at a 
Travel Board hearing which was held at the Atlanta RO.  The 
record was held open for an additional 30 days from the date 
of the Travel Board hearing to permit the Veteran an 
opportunity to submit additional evidence in support of his 
claims.  Later that month, additional evidence consisting of 
additional private treatment records was submitted with a 
waiver of review by the agency of original jurisdiction 
executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence 
has been incorporated into the claims file.

The issue of entitlement to service connection for muscle and 
joint pain, to include as secondary to herbicide exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from April 1969 to June 
1970, and was presumably exposed to herbicides during that 
time.

2.  The Veteran was diagnosed and treated for chloracne 
during the mid-1980s, but has not had a recurrence of 
chloracne or any other skin disorder since that time.

3.  The Veteran does not have a current disability for 
chloracne.


CONCLUSION OF LAW

The Veteran's claimed chloracne was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to such agents during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such cases, service connection may be 
granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e), including chloracne.  See 38 C.F.R. § 
3.307(a)(6)(ii). 

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict. In the 
Haas case, the Veteran stated that while serving aboard the 
U.S.S. Mount Katmai, he often saw large clouds of chemicals 
being dropped by aircraft over the forests, and that these 
clouds would drift out over the water because of prevailing 
offshore winds and would engulf his ship.

In its decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a 
supplemental opinion by the Federal Circuit in October 2008 
in Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that 
appellant filed a petition for a writ of certiorari to the 
Supreme Court, which the Supreme Court denied on January 21, 
2009.  See Haas v. Peake, 129 S. Ct. 1002 (2009), 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Accordingly, the basic 
rule of Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  
That is, for purposes of applying the presumption of exposure 
to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the 
serviceman must have actually been present at some point on 
the landmass or the inland waters of Vietnam during the 
Vietnam conflict.

The Board notes that even if a veteran is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

II.  Service Connection for Chloracne

In his claim filed in April 2005, the Veteran asserts that he 
was exposed to Agent Orange during his active duty service 
and contracted chloracne.  The Veteran's DD Form 214 
corroborates that he served in Vietnam from April 1969 to 
June 1970.  In the absence of any evidence that suggests that 
the Veteran was not exposed to herbicides during his service, 
he is presumed to have been exposed to Agent Orange during 
his service in Vietnam.

At his February 2010 Travel Board hearing, the Veteran 
testified that he was privately diagnosed and treated for 
chloracne "years ago" by Dr. J.M.  He did not, however, 
provide an approximate time frame during which he received 
such treatment.  The Veteran admitted that he could not 
recall any recurrences of chloracne since his treatment with 
Dr. J.M.  The appellate record was held open for an 
additional 30 days to permit the Veteran an opportunity to 
submit additional records, including the treatment records 
from Dr. J.M.

A February 2010 letter from Dr. J.M. states that the Veteran 
was a patient of his during the mid-1980s.  According to the 
letter, Dr. J.M. sold his practice and the Veteran's 
treatment records were destroyed.  Dr. J.M. states that he is 
unable to provide specific information regarding the 
Veteran's treatment.

Private and VA treatment records from December 1989 through 
February 2010 do not reflect any treatment or diagnoses of 
chloracne.  The records also do not note any scarring or 
other skin abnormalities.

The Court has held that a layperson's account of what a 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.   See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Nonetheless, 
even if the Board granted the benefit of the doubt to the 
Veteran that he accurately recalls being diagnosed and 
treated for chloracne by Dr. J.M., the February 2010 letter 
suggests the Veteran's chloracne was first manifest during 
the mid-1980s, more than one year after he was last exposed 
to herbicides in June of 1970.  Under the circumstances, the 
Board may not presume under 38 C.F.R. §§  3.307(a)(6)(ii) and 
3.309(e) that the Veteran's chloracne was the result of 
herbicide exposure during service.

Under Combee, the Board must still review the Veteran's claim 
for service connection for chloracne on a direct basis.  Once 
again, even if the Veteran were given the benefit of the 
doubt that he was diagnosed and treated for chloracne in the 
mid-1980s, the Veteran admitted at his Travel Board hearing 
that he could not recall having a recurrence of chloracne 
since that time.  Consistent with this testimony, subsequent 
post-service private and VA treatment records through 
February of 2010 do not reflect any diagnoses of chloracne or 
other skin abnormalities.  The evidence does not show a 
current disability.

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise or 
credentials necessary to render a competent opinion as to 
diagnosis or causation for his reported chloracne.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matters 
of medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (holding a veteran is not 
competent to offer opinions on medical diagnosis or 
causation).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for chloracne, to 
include as secondary to herbicide exposure, and this claim 
must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for chloracne, to include as 
secondary to herbicide exposure, in a June 2005 notice 
letter.  In a separate November 2006 letter, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Following a reasonable period of 
time in which the Veteran was afforded an opportunity to 
respond to the November 2006 letter, his claim was 
readjudicated in a February 2007 Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records have been 
obtained.  Although the Veteran identified private treatment 
for chloracne with Dr. J.M., these records have been 
destroyed and are unavailable.  Under the circumstances, VA 
will not expend further efforts to obtain those records.  
38 C.F.R. § 3.159(c)(1).

The Board notes that the Veteran has not been provided a VA 
examination to assess the etiology of his reported chloracne.  
Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to 
be afforded where such an examination "is necessary to make 
a decision on the claim."  A VA examination is "necessary" 
where the evidence, after taking into consideration all 
information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  In the absence of any 
evidence demonstrating a current disability due to chloracne 
or other skin disorder, a VA examination to assess the nature 
and etiology of his reported chloracne is not "necessary."
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for chloracne, to include 
as secondary to herbicide exposure, is denied.


REMAND

In his April 2005 claim, the Veteran asserts that he 
currently experiences muscle and joint pain secondary to 
Agent Orange exposure during his active duty service.  At his 
Travel Board hearing, he testified that he first experienced 
the onset of muscle and joint pain in approximately January 
or February of 1971, less than one year after his discharge 
from service.

Consistent with the Veteran's hearing testimony, a February 
1971 private hospital record reflects that the Veteran was 
hospitalized for complaints of pain in various joints.  
According to a history provided by the Veteran at that time, 
he had suffered a foot injury two weeks before and was 
treated with injections of antitoxin, tetanus toxin, and 
toxoids.  The Veteran reported that he subsequently 
experienced pain in his knees, and by the end of that day, 
pain in his ankles as well.  He also reported that the 
following day, his pain symptoms involved his wrists, 
shoulders, anterior chest, and neck as well.  The Veteran was 
diagnosed with and treated for gonococcal arthritis.

At his Travel Board hearing, the Veteran also testified that 
he was treated during service for a sexually transmitted 
disease.  An April 1970 service treatment record reflects 
that the Veteran was treated for a rash on his penis which 
was tentatively diagnosed as lichen planus.  The service 
treatment records, however, do not reflect any diagnosis or 
treatment specifically for a sexually transmitted disease.

Post-service private and VA treatment records from 1989 
through 2010 reflect complaints of neck, back, right arm, 
right elbow, and bilateral knee pain.  In November 1992, the 
Veteran was diagnosed with right shoulder spasm and strain.  
In March 1994, he was diagnosed with left knee 
osteoarthritis.  Cervical spine x-rays taken in December 1999 
revealed osteoarthritis and degenerative disc disease.  The 
Veteran was also diagnosed with radicular symptoms in his 
right arm.  An Agent Orange examination performed in October 
2001 revealed diagnoses of degenerative joint disease and a 
C5 radiculopathy.  X-rays of the Veteran's left knee in July 
1997 revealed mild degenerative narrowing of the medial joint 
compartment with osteophyte formation and slightly narrowed 
patellofemoral joint space.  Lumbar spine x-rays in November 
2008 revealed mild scoliosis with some diffuse degenerative 
disc disease, spondylosis deformans, and osteoarthritis.

To date, the Veteran has not been afforded a VA examination 
to determine the nature and etiology of his muscle and joint 
disorder.  Given the Veteran's assertions of continuity of 
symptomatology since service, the varying diagnoses rendered 
for the Veteran's various complaints, and the occurrence of 
multiple interceding events since his discharge from service, 
a VA examination is necessary to determine the nature and 
etiology of his present disability.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for joint and 
muscle pain, to include as secondary to 
herbicide exposure.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
provide the name(s) and address(es) of 
any private or VA medical providers who 
have provided treatment for his reported 
joint and muscle pain disorder since 
February 2010.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed joint and muscle 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
joint and muscle disorder.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's diagnosed 
neck, back, right arm, right elbow, and 
bilateral knee disorder(s) is/are 
etiologically related to his presumed 
herbicide exposure during service or an 
injury or illness sustained during his 
period of active duty service.  The 
examiner should also comment on whether 
an etiological relationship exists 
between the Veteran's current joint and 
muscle symptoms and the gonococcal 
arthritis diagnosed in February 1971.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
joint and muscle pain, to include as 
secondary to herbicide exposure, should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


